       Case 3:13-cr-00764-WHO Document 2173 Filed 09/23/19 Page 1 of 5




 1 JOHN R. GRELE (Bar. No. 167080)
   LAW OFFICE OF JOHN R. GRELE
 2 1000 Brannan St., suite 400
   San Francisco, California 94110
 3 Telephone: (415) 665-8667
   Facsimile: (415) 484-7003
 4 jgrele@earthlink.net

 5 Attorney for Defendant
   ALFONZO WILLIAMS
 6

 7
                              IN THE UNITED STATES DISTRICT COURT
 8
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
                                        SAN FRANCISCO DIVISION
10

11
                                                             CASE NO. CR-13-0764-WHO
      UNITED STATES OF AMERICA,
12
                          Plaintiffs,
13
      v.                                                     DEFENDANT ALFONZO WILLIAMS’S
14
                                                             SETENCING MEMORANDUM;
15                                                           DECLARATIONS AND EXHIBITS
      ALFONZO WILLIAMS,
16                                                           Date: Oct. 4, 2019
                         Defendant.                          Time: 1:30 pm
17                                                           Court: Hon. William H. Orrick

18

19
            Mr. Williams has pleaded guilty to participating in a racketeering conspiracy (Count 1) and
20
     use of or aiding and abetting use of a gun in the murder of Calvin Sneed (Count 4). The agreement
21
     is made under Federal Rule 11(c)(1)(C) for a term of 25 years, with 5 years of supervised release.
22
     Mr. Williams has expressed true remorse for his involvement, and respectfully requests the Court
23
     accept the plea and impose the agreed-upon sentence.
24
            Mr. Williams does have some objections and requests relating to the Presentence
25
     Investigation Report (PSR).
26
            Mr. Williams also requests the Court recommend a placement in the Bureau of Prisons as
27
     close to San Francisco as possible.
28
                                                         1
                                        Def. Williams’s Sentencing Memorandum
                                                    13 CR 764 WHO
      Case 3:13-cr-00764-WHO Document 2173 Filed 09/23/19 Page 2 of 5




 1 A.       The Plea is Appropriate

 2          Mr. Williams agrees with the probation officer’s recommendation that the factors in 18

 3 U.S.C. §3552(a) warrant a sentence outside the Guidelines range and that 25 years is appropriate.

 4 Section 3553(a)(1) is a “broad command to consider ‘the nature and circumstances of the

 5 offense and the history and characteristics of the defendant.’” Gall v. United States., 552 U.S. 38,

 6 49 n.6 (2007).

 7          There is no doubt the killing of Mr. Sneed, or aiding and abetting it, is a serious matter, as

 8 is Mr. Williams’s participation in a RICO conspiracy by drug dealing, possessing firearms, and

 9 attending meetings where activity is discussed. See 2114, Plea Agreement, at 3, ¶2(c) and (d). But,

10 it is also true that 25 years imprisonment is a very serious sentence.

11          In addition to those facts discussed in the PSR (¶¶79-90, 96-97; Recommendation, page 2)

12 Mr. Williams requests the Court include the following:

13          1. Mr. Williams and his close family were the victims of violence. In 1997, he was the

14 victim of random violence in his community when he was shot, an event that altered his ability to

15 play basketball, which was a significant event for him. He was raised with Frederick Maye in his

16 grandmother’s home. In 2011, Mr. Maye was killed.

17          2.    Mr. Williams has demonstrated continued growth and a significant and positive

18 presence in his children’s lives while incarcerated. He has been able to assist their mother in

19 parenting, and frequent visits with their father have been a positive contribution to their growth and

20 development. See Statements of Jovan Frasier, Vontre Williams and Amari Williams.

21 B.       Objections to the PSR

22          1.      The Sneed Homicide: Descriptions of Other’s Roles and Additional Motives

23          Mr. Williams objected to the language in the PSR on the same bases as A. Gilton. That

24 objection was:

25          1.      Page 13, ¶38, last 2 sentences to the effect that others “being involved with CDP”,

26 and the last sentence in its entirety that characterizes the pimping by Sneed as considered a

27 significant sign of disrespect to others and to CDP.

28          2.      Page 13, ¶40, that another person was inside the car with the two defendants.
                                                      2
                                      Def. Williams’s Sentencing Memorandum
                                                  13 CR 764 WHO
      Case 3:13-cr-00764-WHO Document 2173 Filed 09/23/19 Page 3 of 5




 1          3.     Page 13, ¶40, the last 2 sentences, beginning with “Barry” and ending with

 2 “associates.” This includes multiple motivations not described in the plea.

 3          Mr. Williams requests the Court adopt the factual basis for the plea – that he was in the car

 4 and that a substantial purpose to murder Sneed, or aid and abet that murder, was to enhance and

 5 maintain his position in CDP. Moreover, Mr. Williams requests the Court include the fact that

 6 another purpose was to come to the aid of L.G., a long-time friend of Mr. Williams. This is a

 7 position he took in the interview and is supported by the long-standing relationship between Mr.

 8 Williams and his entire family with Mr. Gilton and his daughter, which is reflected in statements

 9 by L.G. He knew L.G. ever since she was born.

10          This would avoid expanding the report to make findings regarding activities by a co-

11 defendant awaiting trial, who is only described as “more likely than not involved” (PSR 29), and

12 motives that were not adopted by Mr. Williams, were not established by any direct evidence, and

13 which depend upon multiple layers of inferences. While there was Trial 1 discussion of what

14 generates “respect” within CDP, and some testimony regarding disrespect involving a chain

15 incident, Mr. Williams is unaware of testimony that pimping out a CDP member’s daughter was

16 considered a sign of disrespect, or that such disrespect was expected to or would result in a

17 shooting. These seem to be questions better suited to resolution at the upcoming trial.

18          Moreover, the PSR may put the Court is a difficult position vis-à-vis the pending trial. It

19 unnecessarily risks presuming guilt and participation, and a significant expansion of purpose, and

20 may impact on claims of a fair trial by those defendants.

21          2.     Descriptions of Involvement

22          PSR pp.15-16, ¶48, and Recommendation Justification: that Mr. Williams, together with

23 others, participated in several criminal activities in furtherance of the CDP gang. The enterprise

24 involved (listing acts).

25          These descriptions imply Mr. Williams’s involvement in acts that he had nothing to do with.

26 Mr. Williams pleaded guilty to participating in a conspiracy that involved multiple acts by others

27 that are described in the PSR (¶¶20-37, 39, 41-47, 48(a)-(o)), and as to which he was not personally

28 involved. While it may be appropriate to describe these acts by others in a PSR, it is inappropriate
                                                    3
                                     Def. Williams’s Sentencing Memorandum
                                                 13 CR 764 WHO
      Case 3:13-cr-00764-WHO Document 2173 Filed 09/23/19 Page 4 of 5




 1 to attribute these acts to him, or to imply such attribution.

 2          3.      Minor Corrections

 3          P. 4: Mr. Williams Legal Address is not “homeless in San Francisco.” His legal address

 4 since incarceration is 1458 Grove St., in San Francisco.

 5          p. 22, ¶82: Mr. Williams’s grandmother’s garage was not furnished with a TV or card table

 6 until sometime much later than his childhood years. It was likely sometime in 2010 or 2011.

 7 C.       Sentencing Recommendations

 8          No-contact provision. It should be clarified this is a provision that applies as a condition of

 9 supervised release. Further, Mr. Williams has long-standing friendships with the Gilton family that

10 span his entire life. Finally, Mr. Williams questions the utility of such provisions because it will

11 be many, many years before he is even on supervised release. The likelihood of such contacts

12 having any deleterious effect is quite minimal.

13          CDP associations: the plea agreement was revised to state that Mr. Williams shall not

14 associate with any active gang members. Plea, ¶9.

15 D.       Restitution Issues

16          The Government seeks to delay a restitution proceeding. Mr. Williams respectfully objects.

17          Generally, if the Government needs more time for a restitution proceeding, it needs to

18 request that at least 10 days prior to sentencing. 18 U.S.C. §3664(d)(5). In addition, the plea

19 agreement is that Mr. Williams agrees to restitution set “at the time of sentencing.” Plea, ¶10.

20 While Mr. Williams did agree to have the Court determine restitution, Mr. Williams did not waive

21 any rights to contest whatever showing is made and to offer contrary proofs. Thus, he had a Due

22 Process right to challenge any showing, and a right to do so under Rule 32.

23          Should the Government be permitted to extend the proceedings and offer evidence of loss,

24 Mr. Williams will determine what objections or hearings are appropriate, and will then address the

25 questions of the Court’s discretion to consider economic circumstances given the statutory

26 mandate; the schedule for payments under 18 U.S.C. §3664(f); and apportionment issues.

27 ///

28 ///
                                                        4
                                      Def. Williams’s Sentencing Memorandum
                                                  13 CR 764 WHO
     Case 3:13-cr-00764-WHO Document 2173 Filed 09/23/19 Page 5 of 5




 1 Date: September 23, 2019                               Respectfully submitted,

 2

 3                                                         /s/ John Grele
                                                          JOHN R GRELE
 4                                                        Attorney for Defendant,
 5                                                        Alfonzo Williams

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               5
                              Def. Williams’s Sentencing Memorandum
                                          13 CR 764 WHO
